Title: William Jones to James Madison, 16 April 1828
From: Jones, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 16th April 1828
                            
                        
                        
                        The packet ship Algonquin commanded by my friend Captain Charles Dixey will punctually sail on the 20th
                            instant for Liverpool, and I have placed in his hands the letter received in yours of the 10th, for Mr Maury, which he
                            will deliver immediately on his arrival. I beg of you to command my services freely, if in any way they may be useful in
                            this quarter, and to accept, and tender to Mrs Madison, the assurance of my sincere respect, and esteem, and of the
                            kindred feeling constantly and cordially cherished by my beloved and lamented wife, the solace of my declining years, of
                            whom I have recently been bereaved.
                        
                            
                                
                            
                        
                    